   Case 1:19-cr-00444-ILG Document 6 Filed 10/03/19 Page 1 of 1 PageID #: 16

                                       UNITED STATES DISTRICT COURT
                                       EAS^El^N DISTRICT OF NEW YORK
                                  ,_      CLERK'S OFFICE
     UNITED STATES OFAIVVgJaCPBlCT COURT EDMy
                                                                   APPLICATION AND
                                  ^     OCr 03 2Gi9           ^ ORDER of excludable delay
                         -V-

                                                                    Case No. 19 CR 444 ^|
        fc6n[(3imin                                 OFFICE
                                             le defendant
         The United States of Americaa and the  d(          hereby jointlyrequest thatthe time period from
               10/3/19            to    loll* 1^        _be excluded from thecomputation of thetime period within
which

               ) ^ajj-inftsimation or indictment must be filed, or(XW)
          (•       trial of the chargesagainstdefendant must commence. (XC)

The parties         le exclusion of the foregoing period because

          (>/) they are engaged in plea negotiations, which they believe are likely to result in a disposition ofthis
case without trial, and they require an exclusion oftime in order to focus efforts on plea negotiations without the risk
that they would not, despite their diligence, have reasonable time for effective preparation for trial,
         ( )        they need additional time to prepare for trial due to thecomplexity of case,
         (     )                                                                                                      •

         The defendant states that he/she has been fully advised by counsel ofhis/her rights guaranteed under the
Sixth Amendment to the Constitution; the Speedy Trial Act of1974, 18 U.S.C. §§ 3161-74; the plan and rules of
this Court adopted pursuant to that Act; and Rule 50(b) ofthe Federal Rules ofCriminal Procedure. The defendant
understands that he/she has aright to be tried before ajury within aspecified time not counting periods excluded.


                                                                   For U.S. Attorney, E.D.N.Y.


               Defendant



         The joint application ofthe United States ofAmerica and the defendantIt having
                                                                                 naving been
                                                                                        Dee heard at aproceeding

on the date below, the time period from       10/3/19                      to     iqHii                   is hereby

excluded in computing the time within which ( )an information or indictment must be filed or (CTtrial must—.
commence. The Court finds thatthisexclusion of time serves the ends ofjustice andoutweigh the interests of the
public and the defendant in a speedy trial for the reasons discussed onthe record and because
          ( ) giyen-thSTeasonable likelihood that ongoing plea negotiations will result in adisposition ofthis case
without tfiairfli^xclusion oftime will allow all counsel to focus their efforts on plea negotiations without the risk
that they would be denied the reasonable time necessary for effective preparation for trial, taking into account the
exercise of due diligence.



          SO ORDERED.


Dated: Brooklyn, N.Y
                                                                        s/Vera M. Scanlon, USMJ
          10/3/ 2019

                                                                      United States Magistrate Judge Vera Scanlon
